Exhibit 10.15.10

Form of Deferred Stock Unit Agreement in France

In connection with the 2004 Stock Award Plan and

The Rules for Deferred Stock Units in France

Deferred Stock Unit Award Recipient:

Performance Condition to Vesting (“Performance Condition”):

Service Condition to Vesting (“Service Condition”):

We are pleased to advise you of your 20     Deferred Stock Unit Award from
Coca-Cola Enterprises Inc. (also referred to as the “Company”), under the 2004
Stock Award Plan (the “U.S. Plan”) and the Rules For Coca-Cola Enterprises Inc.
Deferred Stock Units in France (the “French DSU Plan” and, together with the
U.S. Plan, the “Plan”). The Deferred Stock Unit grant is subject to the terms
and conditions of the Plan. Further terms and conditions applicable to this
Deferred Stock Unit grant are described below. All capitalized terms in this
agreement (the “Agreement”) shall have the meaning assigned to them in this
Agreement, the U.S. Plan or the French DSU Plan. To the extent that any term is
defined in both the U.S. Plan and the French DSU Plan, for purposes of this
grant of Deferred Stock Units, which is intended to qualify for the favorable
tax and social security regime in France, the definitions in the French DSU Plan
shall prevail.

 

1. 20     Deferred Stock Unit Award. A Deferred Stock Unit account has been
established on your behalf under the Plan, and it has been credited with [insert
number of DSUs] Deferred Stock Units.

Upon the satisfaction of the applicable vesting conditions, the Company will
issue to you the same number of shares of Coca-Cola Enterprises Inc. Stock as
the number of Deferred Stock Units credited to your account. This issuance of
shares of Stock is accomplished by indicating your actual ownership of the
shares in the Company’s share owner records. However, a stock certificate for
your shares of Stock will delivered to you only after the restrictions on their
sale are removed.

 

2. Nature of Deferred Stock Units. Your Deferred Stock Unit Award represents an
unfunded and unsecured promise by the Company to pay amounts in the future in
accordance with the terms of this Award. The Deferred Stock Unit Award does not
entitle you to vote any shares of the Company’s Stock or receive actual
dividends. Your Deferred Stock Unit Award may not be transferred, assigned,
hypothecated, pledged, or otherwise encumbered or subjected to any lien,
obligation, or liability of you or any other party.

 

3. Vesting in Deferred Stock Unit Award. Your Deferred Stock Unit Award will
vest as of the date both the continued service condition and the performance
condition, described below, are satisfied.

 

  a. Waiver of Continued Service Condition in Event of Disability. Although the
performance condition must still be met before by the specified date, the
continued service condition will be waived in the event of your termination of
employment on account of Disability. Further, in order to meet the requirements
of the favorable tax and social security regime in France, in the event that
your termination of employment on account of Disability occurs prior to [insert
second anniversary of Grant Date], the Award will not vest until [insert second
anniversary of Grant Date], regardless of whether the performance condition is
satisfied before [insert second anniversary of Grant Date}.

 

  b. Accelerated Vesting upon a Change in Control. The service condition and the
performance condition will be deemed fulfilled and this Award will vest in full
in the event of a Change in Control (as defined in the U.S. Plan) during your
employment if, within 24 months of the Change in Control, you are then
terminated without Cause (as defined below). Such a Change in Control may
trigger the disqualification of the Deferred Stock Unit Award if the two-year
minimum vesting period is not satisfied at the time of the Change in Control and
the Award may thus no longer qualify for the favorable tax and social security
regime in France.



--------------------------------------------------------------------------------

In the event that the Deferred Stock Unit Award no longer qualifies for the
favorable tax and social security regime in France due to accelerated vesting
upon a Change in Control prior to the end of the two-year minimum vesting
period, the restrictions on sale, described in Paragraph 4, will not apply.

 

4. Restriction on Sale of the Shares. After issuance of the shares of Stock, you
will not be authorized to transfer those shares under any method until the
expiration of a two-year period as from the Vesting Date of the Deferred Stock
Unit Award (i.e., two years after the issuance of the shares of Stock). At the
end of this two-year period, actual stock certificates for your shares of Stock
will be delivered to you. (This two-year restriction does not apply in the event
of a Change in Control of the Company, as described in Paragraph 3).
Furthermore, the shares of Stock shall not be sold during certain Closed Periods
(as defined in the French DSU Plan), to the extent applicable under French law.

 

5. Effects of Termination of Employment.

 

  a. If, before this Award vests, your employment with the Company or an
Affiliated Company terminates for any reason other than your death or
Disability, your Deferred Stock Unit Award will be forfeited on your termination
date.

 

  b. If prior to [insert the Service Condition date, your employment with the
Company or any Affiliated Company terminates on account of your Disability, the
Deferred Stock Unit Award will vest immediately if the performance condition has
been met at the time of your termination or on such later date ([insert date by
which Performance Condition must be met][) that the performance condition is
met. Notwithstanding the foregoing, in order to meet the requirements of the
favorable tax and social security regime in France, if the performance condition
is satisfied and your employment terminates by reason of your Disability prior
to[insert Service Condition date], the Award will vest on [insert Service
Condition date].

 

  c. If between [Insert Service Condition date] and [insert date by which
Performance Condition must be met] your employment terminates on account of your
Disability, the Deferred Stock Unit Award will vest on the date the performance
condition is met, as long as that occurs on or before August 3, 2011.

 

  d. If your employment with the Company or any Affiliated Company terminates at
any time by reason of your death, one hundred percent (100%) of this Award shall
become immediately and fully vested as of the date of your death. The Company
shall issue the underlying shares of Stock to your heirs upon their request for
a period of six months following the date of your death.

 

6. Definitions. For purposes of this Award, the following definitions apply:

 

  a. An “Affiliated Company” includes The Coca-Cola Company and any company of
which the Company or The Coca-Cola Company owns at least 20% of the voting stock
or capital if (1) such company is a party to an agreement that provides for
continuation of certain employee benefits upon immediate employment with such
company and (2) the Company agrees to this subsequent employment.

 

  b. “Cause” means (i) willful or gross misconduct (as defined under French
labor rules) that is materially detrimental to the Company or an Affiliated
Company or (ii) acts of personal dishonesty or fraud toward the Company or an
Affiliated Company.

 

  c. “Disability” means an inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantially gainful activity,
which condition, in the opinion of a physician approved of by the Company, is
expected to have a duration of not less than one year.

 

  d. “Market Value” shall be the average of the high and low trading prices on
the applicable trading day or on the next preceding trading day, if such date is
not a trading day, as reported on the New York Stock Exchange Composite
Transactions listing.

 

7. Deemed Acceptance of Award. This document is a summary of your 20     Award
under the Coca-Cola Enterprises Inc. 2004 Stock Award Plan and the French DSU
Plan, the terms of which are incorporated by reference into this document. There
is no need to acknowledge your acceptance of this Award, as you will be deemed
to have accepted the Award and the terms and conditions of the Plan and this
document unless you notify the Company otherwise in writing.

 

2



--------------------------------------------------------------------------------

8. Dividend Equivalents. Your Deferred Stock Unit account will not earn any
additional credits related to any dividends declared by the Board on the
Company’s Stock. Such credits are not permissible under the French rules
applicable to the French DSU Plan.

 

9. Acknowledgment of Nature of Plan and Deferred Stock Units. In accepting the
Award, you acknowledge that:

 

  a. the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;

 

  b. the Award of Deferred Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future Awards of Deferred Stock
Units, or benefits in lieu of Deferred Stock Units even if Deferred Stock Units
have been awarded repeatedly in the past;

 

  c. all decisions with respect to this Award and future Awards, if any, will be
at the sole discretion of the Company and the Deferred Stock Units are not an
employment condition for any purpose including, but not limited to, for purposes
any legislation adopted to implement EU Directive 2000/78/EC of November 27,
2000;

 

  d. your participation in the Plan is voluntary;

 

  e. the Deferred Stock Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company, an
Affilated Company or to your employer, and the Deferred Stock Units are outside
the scope of your employment contract, if any;

 

  f. Deferred Stock Units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;

 

  g. neither the Award of Deferred Stock Units nor any provision of this
Agreement, the Plan or the policies adopted pursuant to the Plan confer upon you
any right with respect to employment or continuation of current employment, and
in the event that you are not an employee of the Company, Deferred Stock Units
shall not be interpreted to form an employment contract or relationship with the
Company;

 

  h. the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty;

 

  i. if you receive shares of Stock, the value of such shares acquired on
vesting of Deferred Stock Units may increase or decrease in value;

 

  j. no claim or entitlement to compensation or damages arises from termination
of the Deferred Stock Units, and no claim or entitlement to compensation or
damages shall arise from any diminution in value of the Deferred Stock Units or
shares of Stock received upon vesting of the Deferred Stock Units resulting from
termination of your employment by the Company or your employer (for any reason
whatsoever and whether or not in breach of local labor laws) and you irrevocably
release the Company and your employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting this Award, you shall be deemed
irrevocably to have waived your entitlement to pursue such claim; and

 

  k. in the event of involuntary termination of your employment (other than for
Disability and whether or not in breach of local labor laws), your right to
receive and vest in Deferred Stock Units, if any, will terminate effective as of
the date that you are no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment (whether or
not in breach of local labor laws), your right to receive shares of Stock
pursuant to the Deferred Stock Units after termination of employment, if any,
will be measured by the date of termination of your active employment and will
not be extended by any notice period mandated under local law; the
Committee/Board shall have the exclusive discretion to determine when you are no
longer actively employed for purposes of the Award of Deferred Stock Units.

 

10.

Tax Obligations. Regardless of any action the Company or your employer takes
with respect to any or all income tax (including federal, state and local
taxes), social insurance, payroll tax or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and

 

3



--------------------------------------------------------------------------------

 

remains your responsibility and that the Company and/or your employer (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Deferred Stock Units, including the
grant of the Deferred Stock Units, the vesting of the Deferred Stock Units, the
conversion of the Deferred Stock Units into shares of Stock, the subsequent sale
of any shares of Stock acquired at vesting and the receipt of any dividends; and
(2) do not commit to structure the terms of the Award or any aspect of the
Deferred Stock Units to reduce or eliminate your liability for Tax-Related
Items.

Prior to the issuance of shares of Stock upon vesting of the Deferred Stock
Units, you shall pay, or make adequate arrangements satisfactory to the Company
or to your employer (in their sole discretion) to satisfy all Tax-Related Items
withholding obligations of the Company and/or your employer. In this regard, you
authorize the Company or your employer to withhold all applicable Tax-Related
Items legally payable by you from your wages or other cash compensation payable
to you by the Company or your employer. Alternatively, or in addition, if
permissible under local law, the Company or your employer may, in their sole
discretion, (1) sell or arrange for the sale of shares of Stock to be issued on
the vesting of the Deferred Stock Units to satisfy the Tax-Related Items
withholding obligation, and/or (2) withhold in shares of Stock, provided that
the Company and your employer shall withhold only the amount of shares of Stock
necessary to satisfy the minimum withholding amount. You shall pay to the
Company or to your employer any amount of Tax-Related Items that the Company or
your employer may be required to withhold as a result of your receipt of
Deferred Stock Units, the vesting of Deferred Stock Units or the conversion of
vested Deferred Stock Units to shares of Stock that cannot be satisfied by the
means previously described. The Company may refuse to deliver shares of Stock to
you if you fail to comply with your obligations in connection with the
Tax-Related Items as described herein.

 

11. Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement by and among, as applicable, your employer, the
Company, and Affiliated Companies for the exclusive purpose of implementing,
administering and managing your participation in the Plan.

You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all Deferred Stock Units or any
other entitlement to shares of Stock awarded, canceled, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”). You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country, or elsewhere,
and that the recipient’s country may have different data privacy laws and
protections than your country. You understand that you may request a list with
the names and addresses of any potential recipients of the Data by contacting
your local human resources representative. You authorize the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the shares
of Stock received upon vesting of the Deferred Stock Units may be deposited. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consent herein, in any case without cost, by contacting in writing
your local human resources representative. You understand that refusal or
withdrawal of consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 

12. Disqualification of Deferred Stock Units. If the Deferred Stock Unit Award
is otherwise modified or adjusted in a manner in keeping with the terms of the
U.S. Plan or as mandated as a matter of law and the modification or adjustment
is contrary to the terms and conditions of the French DSU Plan, the Deferred
Stock Unit Award may no longer qualify for the favorable tax and social security
regime in France. If the Award no longer qualifies for the favorable tax and
social security regime in France, the Committee may, provided it is authorized
to do so under the Plan, determine to lift, shorten or terminate certain
restrictions applicable to the vesting of the Deferred Stock Units or the sale
of the shares of Stock which may have been imposed under the French DSU Plan and
this Agreement. In any case where the Deferred Stock Unit Award no longer
qualifies for the favorable tax and social security regime in France, you accept
and agree that you will be responsible for paying all Tax-Related Items
resulting from the vesting of the Deferred Stock Unit Award.

 

4



--------------------------------------------------------------------------------

13. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Deferred Stock Units awarded under the Plan or
future Deferred Stock Units that may be awarded under the Plan by electronic
means or request your consent to participate in the Plan by electronic means.
You hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

14. Severability. If one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Agreement to be construed so
as to foster the intent of this Agreement and the Plan.

 

15. Language. If you have received this Agreement or any other document related
to the Plan translated into French and if the translated version is different
than the English version, the English version will control.

 

16. Governing Law. The Deferred Stock Unit Award and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Georgia,
U.S.A., (excluding Georgia’s conflict of laws provision). For purposes of
litigating any dispute that arises under this Award or the Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
Georgia, and agree that such litigation shall be conducted in the courts of Cobb
County, Georgia, or the federal courts for the United States for the Northern
District of Georgia, and no other courts, where this grant is made and/or to be
performed.

 

17. Plan Administration. The Plan is administered by a Committee of the
Company’s Board, whose function is to ensure the Plan is managed according to
its respective terms and conditions. To the extent any provision of this
Agreement is inconsistent or in conflict with any provision of the U.S. Plan,
for purposes of this grant of Deferred Stock Units, which is intended to qualify
for the favorable tax and social security regime in France, the terms of this
Agreement (including the French DSU Plan) shall govern. A request for a copy of
the U.S. Plan and the French DSU Plan, as well as any questions pertaining to
the Plan should be directed to:

STOCK PLAN ADMINISTRATOR

COCA-COLA ENTERPRISES INC.

P.O. BOX 723040

USA, ATLANTA, GA 31139-0040

(770) 989-3000

Exhibit: Rules For Coca Cola Enterprises Inc. Deferred Stock Units in France

 

5



--------------------------------------------------------------------------------

Exhibit

Rules For Coca Cola Enterprises Inc.

Deferred Stock Units in France

 

  1. Introduction.

The Board of Directors (the “Board”) of Coca Cola Enterprises Inc. (the
“Company”) has established the 2004 Stock Award Plan (the “U.S. Plan”) for the
benefit of certain employees of the Company and its Subsidiaries, including its
French subsidiary(ies) of which the Company holds directly or indirectly at
least 10% of the share capital (the “French Entities”).

Section 3(a) of the U.S. Plan specifically authorizes the Committee of the Board
of Directors of the Company (the “Committee”) to determine the terms and
conditions of, and all other matters relating to, Awards (including deferred
stock units granted in France) as the Committee deems appropriate and to make
all other decisions and determinations with respect to the grant of Awards. The
Committee has determined that it is appropriate to establish a sub-plan for the
purposes of permitting Deferred Stock Units to qualify for favorable French tax
and social security treatment. The Committee, therefore, intends to establish a
sub-plan of the U.S. Plan for the purpose of granting deferred stock units which
qualify for the favorable tax and social security treatment in France applicable
to shares granted for no consideration under the Sections L. 225-197-1 to L.
225-197-5 of the French Commercial Code, as amended, to qualifying employees who
are resident in France for French tax purposes (the “French Participants”). The
terms of the U.S. Plan, as set out in Appendix 1 hereto, shall, subject to the
following rules, constitute the Rules for Deferred Stock Units in France under
the Coca Cola Enterprises Inc. 2004 Stock Award Plan (the “French DSU Plan”).

Under the French DSU Plan, the qualifying employees will be granted only
deferred stock units as defined in Section 2 hereunder. The grant of Deferred
Stock Units is authorized under the Article 6(e) of the U.S. Plan. The
provisions of Articles 6(b), (c) and (d) of the U.S. Plan permitting the grant
of Options, Stock Appreciation Rights, and Restricted Stock are not applicable
to grants made under this French DSU Plan.

 

  2. Definitions.

Capitalized terms not otherwise defined herein shall have the same meanings as
set forth in the U.S. Plan. The terms set out below will have the following
meanings:

 

  (a) Deferred Stock Unit.

The term “Deferred Stock Units” shall mean a promise by the Company to a future
issuance of a certain number of shares of Stock of the Company without any
requirement to any payment, even of the par value of the shares of Stock,
granted to the French Participants and subject to specific terms and conditions.
Deferred Stock Units granted under this French DSU Plan shall be payable only in
shares of Stock.

 

  (b) Grant Date.

The term “Grant Date” shall be the date on which the Committee both
(1) designates the French Participant and (2) specifies the terms and conditions
of the Deferred Stock Units, including the number of shares of Stock to be
issued at a future date following the lapse of restriction (on the Vesting Date
as defined below), the conditions for the vesting of the Deferred Stock Units,
the conditions for the issuance of the shares of Stock underlying the Deferred
Stock Units by the Company, if any, and the conditions of the transferability of
the shares of Stocks once issued.



--------------------------------------------------------------------------------

  (c) Vesting Date.

The term “Vesting Date” shall mean the date on which the shares of Stock
underlying the Deferred Stock Units are issued to the French Participant. In
order to qualify for the French favorable tax and social security regime, such
Vesting Date specified by the Committee shall not occur prior to the second
anniversary of the Grant Date, as required by the vesting period applicable to
French qualified restricted stock awards under Section L. 225-197-1 of the
French Commercial Code, as amended.

 

  (d) Closed Period.

The term “Closed Period” means:

(i) Ten quotation days preceding and following the disclosure to the public of
the consolidated financial statements or the annual statements of the Company;

(ii) The period as from the date the corporate management entities (involved in
the governance of the company, such as the Board, Committee, supervisory
directorate…) of the Company have been disclosed information which could, if
disclosed to the public, significantly impact the quotation of the Share of the
Company, until ten quotation days after the day such information is disclosed to
the public.

 

  3. Entitlement to Participate.

(a) Subject to Section 3(c) below, any French Participant who, on the Grant Date
of the Deferred Stock Units and to the extent required under French law, is
either employed under the terms and conditions of an employment contract with a
French Entity (“contrat de travail”) or who is a corporate officer of a French
Entity, shall be eligible to receive Deferred Stock Units under the French DSU
Plan, provided that he or she also satisfies the eligibility conditions of
Section 2(l) of the U.S. Plan.

(b) Deferred Stock Units may not be issued to corporate officers of the French
Entities, other than the managing directors (e.g., Président du Conseil
d’Administration, Directeur Général, Directeur Général Délégué, Membre du
Directoire, Gérant de Sociétés par actions), unless the corporate officer is an
employee of a French Entity as defined by French law.

(c) Deferred Stock Units may not be issued under the French DSU Plan to
employees or corporate officers owning more than ten percent (10%) of the
Company’s share capital or to individuals other than employees and corporate
officers of the French Entities.

 

  4. Conditions of the Deferred Stock Units.

 

  (a) Grant of Deferred Stock Units.

Since Shares of the Company are traded on a regulated market, Deferred Stock
Units shall not be granted to French Participants in France during the Closed
Period, to the extent such Closed Period are applicable to the Deferred Stock
Units under French law.

 

  (b) Vesting of Deferred Stock Units.

The first Vesting Date of the Deferred Stock Units shall not occur prior to the
second anniversary of the Grant Date and according to the Vesting Date as
defined under Section 2 above or other later date that the Committee could
provide. However, notwithstanding the above, in the event of the death of a
French Participant, all of his or her outstanding Deferred Stock Units shall
vest and shares underlying Deferred Stock Units shall be issued as set forth in
Section 7 of the French DSU Plan.



--------------------------------------------------------------------------------

  (c) Holding of Shares.

The French Participant is not authorized to transfer the shares issued pursuant
to the Deferred Stock Units until at least the second anniversary of the Vesting
Date or other later date determined by the Committee in compliance with the
minimum mandatory holding period provided for by Section L. 225-197-1 of the
French Commercial Code, even if the French Participant is no longer an employee
or corporate officer of a French Entity.

In addition to the restriction on the sale of the shares of Stock issued to the
French Participants in the preceding paragraph, said shares may not be sold
during certain closed periods (set forth in Section 8 of this French DSU Plan)
to the extent such Closed Periods are applicable to Shares underlying French
qualified Deferred Stock Units under French law.

 

  (d) French Participant’s Account.

The Stock issued to the French Participant shall be recorded in an account in
the name of the French Participant with the Company or a broker or in such other
manner as the Company may otherwise determine in order to ensure compliance with
applicable restrictions provided by law.

 

  5. Non-transferability of Deferred Stock Units.

Deferred Stock Units may not be transferred to any third party and Stock will
only be issued to the French Participant, except in the event of the French
Participant’s death.

 

  6. Adjustments and Change in Control.

In the event of adjustment or a Change in Control, adjustment to the terms and
conditions of the Deferred Stock Units or underlying shares of Stock may be made
in accordance with the U.S. Plan and pursuant to applicable French legal and tax
rules, unless otherwise provided for by the Committee at its discretion.
Adjustments that would violate applicable French rules may result in the
disqualification of the Deferred Stock Units for the French favorable tax and
social security regime.

 

  7. Death.

In the event of the death of a French Participant, all Deferred Stock Units held
by the French Participant at the time of death (whether vested or unvested at
the time of death) shall become immediately vested. The Company shall issue the
underlying shares of Stock to the French Participant’s heirs, at their request,
within six months following the death of the French Participant. Notwithstanding
the foregoing, the French Participant’s heirs must comply with the restriction
on the sale of shares of Stock set forth in Section 4(b) to the extent as
applicable under French rules.

 

  8. Dividends Equivalent.

Dividend equivalents shall not accrue or be paid to the French participants.

 

  9. Interpretation.

It is intended that Deferred Stock Units granted under the French DSU Plan shall
qualify for the favorable tax and social security treatment applicable to
Deferred Stock Units granted under Sections L. 225-197-1 to L. 225-197-5 of the
French Commercial Code, as amended, and in accordance with the relevant
provisions set forth by French tax and social security laws. The terms of the
French DSU Plan shall be interpreted accordingly and in accordance with the
relevant Guidelines published by French tax and social security administrations
and subject to the fulfilment of legal, tax and reporting obligations, if any
applicable. However, certain corporate transactions or certain modifications to
the Deferred Stock Units may impact the qualification of the Deferred Stock
Units and underlying shares of Stock for the favourable regime in France.



--------------------------------------------------------------------------------

  11. Employment Rights.

The adoption of this French DSU Plan shall not confer upon the French
Participants, or any employees of a French Subsidiary, any employment rights and
shall not be construed as part of any employment contracts that a French
Subsidiary has with its employees.

 

  12 Effective Date.

The French DSU Plan is effective as of July 25, 2005.